              Case 1:19-cv-00468-BAM Document 33 Filed 08/03/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   AL PRINGLE,                                                Case No. 1:19-cv-00468-BAM

10                     Plaintiff,                               ORDER SETTING HEARING ON
                                                                MOTION TO WITHDRAW AS COUNSEL
11            v.                                                OF RECORD FOR PLAINTIFF AL
                                                                PRINGLE
12   WALMART DISTRIBUTION CENTER, et
     al.,                                                       (Doc. No. 32)
13
                       Defendants.                              Date:      September 4, 2020
14                                                              Time:      9:00 AM
                                                                Courtroom: 8 (BAM)
15

16          On July 31, 2020, W. Isaac Maing filed a motion to withdraw as counsel of record for

17   Plaintiff Al Pringle (“Plaintiff”). (Doc. No. 32.) The motion did not set a valid date for the

18   motion to be heard as required by Local Rule 230(b).1 Additionally, the motion did not state

19   whether Plaintiff had been served with the motion as required by Local Rule 182(d).

20          Accordingly, IT IS HEREBY ORDERED:

21           1.      The motion to withdraw as counsel for Plaintiff (Doc. No. 42) SHALL BE

22   HEARD on Friday September 4, 2020, at 09:00 AM in Courtroom 8 (BAM) before

23   Magistrate Judge Barbara A. McAuliffe. The parties are encouraged to appear at the motion

24   hearing by telephone with each party using the following dial-in number and access code: dial-

25   in number 1-877-411-9748; access code 3219139; and

26           2.      Counsel for Plaintiff is directed to promptly serve Plaintiff with copies of the

27   1     The notice of motion stated that the matter would be heard at June 31, 2020, at 6:00 p.m. However, the
     motion was filed on July 31, 2020, there are only 30 days in June, and the Court does not conduct hearings at 6:00
28   p.m.



                                                            1
              Case 1:19-cv-00468-BAM Document 33 Filed 08/03/20 Page 2 of 2


 1    motion and this Order at his last known address of record and to file proof of such service with

 2    the Court. Within fourteen (14) days of service, Plaintiff may file a written response, if any, to

 3    the motion. Counsel for Plaintiff shall assist Plaintiff with electronically filing any written

 4    response to the motion. Plaintiff may also appear at the motion hearing by telephone using the

 5    dial-in number and access code identified above.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     August 3, 2020                              /s/ Barbara A. McAuliffe                 _
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
